Citation Nr: 1805068	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  11-05 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to an increased rating for left knee degenerative joint disease, evaluated at 10 percent prior to January 8, 2010, and from May 1, 2010 through May 21, 2016.

2. Entitlement to an increased rating for residuals, left knee injury, evaluated at 10 percent prior to January 8, 2010 and from May 1, 2010 through May 21, 2016.

3. Entitlement to an increased rating for osteoarthritis and meniscal tear, left knee (previously rated as separate 10 percent evaluations for left knee injury and left knee degenerative joint disease), evaluated at 30 percent effective May 21, 2016.
 
4. Entitlement to an increased rating for degenerative disc disease, cervical spine with complaint of pain, evaluated at 60 percent prior to February 21, 2017. 

5. Entitlement to an increased rating for degenerative disc disease, cervical spine, evaluated at 20 percent effective February 21, 2017.
 
6. Entitlement to a higher initial rating for radiculopathy, right (dominant) arm, middle radicular group, evaluated at 40 percent.

7. Entitlement to a higher initial rating for radiculopathy, left arm, middle radicular group, evaluated at 30 percent.

8. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


FINDINGS OF FACT

1. Prior to January 8, 2010 and from May 1, 2010 through May 21, 2016, the Veteran's left knee condition manifested as x-ray evidence of degenerative joint disease, but no limitation of motion.

2. Prior to January 8, 2010 and from May 1, 2010 through May 21, 2016, the Veteran's residuals, left knee injury, manifested as swelling, pain, "giving way", effusion, and meniscal tear.

3. Effective May 21, 2016, the Veteran's osteoarthritis and meniscal tear, left knee, manifested as pain and extension limited to 15 degrees, and meniscal tear with frequent episodes of "locking" and pain.

4. Prior to February 21, 2017, the Veteran's service-connected degenerative disc disease, cervical spine, manifested as limited flexion to, at most, 15 degrees with evidence of pain.

5. Effective February 21, 2017, the Veteran's service-connected degenerative disc disease, cervical spine, manifested as limitation of flexion to 30 degrees with evidence of pain.

6. Effective February 21, 2017, the Veteran's service-connected radiculopathy, right (dominant) arm, middle radicular group, manifested as symptoms comparable to moderate, incomplete paralysis of the middle radicular group with moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.

7. Effective February 21, 2017, the Veteran's service-connected radiculopathy, left arm, middle radicular group, manifested as symptoms comparable to moderate, incomplete paralysis of the middle radicular group with moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.

8. The preponderance of the evidence shows the Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment, consistent with his education and work experience.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an increased rating for degenerative joint disease, left knee, evaluated at 10 percent prior to January 8, 2010 and effective May 1, 2010 through May 21, 2016, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5010 (2017).

2. The criteria for entitlement to an increased rating for residuals, left knee injury,  evaluated at 10 percent prior to January 8, 2010 and effective May 1, 2010 through May 21, 2016, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5257, 5259 (2017).

3. The criteria for entitlement to an increased rating for osteoarthritis and meniscal tear, left knee (previously rated as separate 10 percent evaluations for left knee injury and left knee degenerative joint disease), evaluated at 30 percent effective May 21, 2016, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5261 (2017).

4. The criteria for entitlement to a 20 percent rating, but no greater, for meniscal tear, left knee effective May 21, 2016, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5258 (2017).

5. The criteria for entitlement to an increased rating for degenerative disc disease, cervical spine with complaint of pain, evaluated at 60 percent prior to February 21, 2017, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.27, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5243 (2017).

6. The criteria for entitlement to an increased rating or degenerative disc disease, cervical spine, evaluated at 20 percent effective February 21, 2017, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.27, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5243 (2017).

7. The criteria for entitlement to an initial rating greater than 40 percent for radiculopathy, right (dominant) arm, middle radicular group have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124(a), Diagnostic Code (DC) 8511 (2017).

8. The criteria for entitlement to an initial rating greater than 30 percent for radiculopathy, left arm, middle radicular group have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124(a), Diagnostic Code (DC) 8511 (2017).

9. The criteria for entitlement to a TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty in the United States Army from April 1983 to March 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In a June 2010 rating decision, the RO granted a temporary 100 percent rating due to convalescence for the Veteran's service-connected residuals, left knee injury, effective January 8, 2010 through March 1, 2010.  The Veteran filed a notice of disagreement in July 2010, claiming he required a longer period of convalescence.  In a January 2011 rating decision, the RO granted the Veteran's claim for an extension of his temporary total evaluation due to convalescence effective January 8, 2010 through May 1, 2010.  The Veteran has not appealed the decision; thus, the Board will not address this issue further.

In May 2014, the Board remanded the issues of entitlement to increased ratings for the left knee condition and the cervical spine condition.  On remand, in a March 2017 rating decision, the RO combined the Veteran's two separate ratings for his left knee disability and granted him a 30 percent rating effective May 21, 2016.  Additionally, the RO reduced the Veteran's rating for the cervical spine condition to 20 percent and granted him separate disability ratings for radiculopathy, right upper extremity (rated as 40 percent disabling), and radiculopathy, left upper extremity (rated as 30 percent disabling).  Although that action resulted in a higher overall rating for the Veteran's service-connected disabilities, it did not represent a full grant of the benefits sought on appeal.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in appellate status.  Id.

The Board is satisfied the RO has substantially complied with the May 2014 remand directives, and may proceed with appellate review.

Other than adequacy of VA examinations, addressed below, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

With regard to VA's duty to assist, the Veteran has expressed discontent with the April and December 2010 VA examinations.  The Veteran contends that the December 2010 VA examiner merely copied the notes from the April 2010 VA examination report.  He also claimed that neither the April nor the December 2010 examiners used an instrument to measure his cervical spine range of motion.  

A presumption of regularity is applied to all manner of VA processes and procedures.  Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed. Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (applying the presumption of regularity to VA examination).  Clear evidence is required to rebut the presumption of regularity. Miley, 366 F.3d at 1347.

Here, the Board finds that the presumption of regularity has not been rebutted.  First, the VA examination reports require the examiner to indicate where range of motion ends and where objective painful motion begins.  The Veteran's arguments do not demonstrate that the VA examiner's report was inadequate in this regard.  Second, the Veteran's allegation that both VA examiners did not use devices to measure his range of motion is not enough to overcome the presumption of regularity.  The examination reports include specific and different ranges of motion for each test, and there is no indication that these findings are inaccurate or fictitious.  While it does appear that the Veteran's reported history of his disabilities was copied from the April 2010 examination report, the findings noted on physical evaluation in December 2010 are different, indicating that the physical findings are based on a new examination.

Further, as will be discussed below, the Veteran was in receipt of a 60 percent disability rating for his cervical spine disability until February 2017, and the only way he could receive an increased rating is if evidence established he had ankylosis of the entire spine.  The Veteran has only questioned his range of motion testing was conducted, not the findings showing no evidence of ankylosis.  Further, subsequent VA examinations, which have not been questioned, found similar limitation of range of motion as was recorded in April and December 2010.

The Board finds that VA satisfied its duty to assist regarding the Veteran's claim.

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.16, 4.27, 4.40, 4.45, 4.59, 4.71(a), 4.124(a), Diagnostic Codes 5010, 5257, 5258, 5259, 5243, 5811) were initially provided in the January 2011 Statement of the Case and, most recently, in the April 2017 Supplemental Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Left Knee Disabilities

Prior to January 8, 2010 and effective from May 2, 2010 through May 21, 2016, the Veteran's left knee degenerative joint disease was rated as 10 percent disabling under Diagnostic Code 5010.  He also received a separate 10 percent disability rating under Diagnostic Code 5257 for residuals of his left knee injury.  In an October 2011 rating decision, the RO reevaluated his residuals, left knee, under Diagnostic Code 5259.  Effective May 21, 2016, the Veteran's left knee disability is rated as 30 percent disabling under diagnostic code 5010-5261.
Left Knee Degenerative Joint Disease and Residuals, Left Knee Injury Prior to January 8, 2010

The Veteran contends that his left knee disability was worse than what was contemplated by the two separate 10 percent disability ratings under Diagnostic Codes 5010 and 5257 that were in effect during this time period.

Diagnostic Code 5010 for traumatic arthritis has no independent rating criteria, but directs that disabilities assigned this code be rated as degenerative arthritis (i.e. under DC 5003). When there is painful motion of a major joint caused by degenerative arthritis (rated under DC 5003) that is detected on x-ray, such painful motion, pursuant to 38 C.F.R. § 4.59, will be considered limited motion and entitled to a minimum 10 percent rating, per joint, combined under DC 5003, even though there was no actual limitation of motion. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Diagnostic Code 5257 addresses recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).

After a full review of the record, the Board finds that entitlement to an increased rating in excess of 10 percent for the Veteran's left knee degenerative joint disease and entitlement to a rating in excess of 10 percent for residuals, left knee injury, is not warranted.

VA treatment records dated June 2009 reflect the Veteran complained of pain and stiffness; physical examination revealed full range of motion without effusion.  A July 2009 VA treatment record noted the Veteran reported that the previous day, his knee had "given way," which resulted in a large effusion; physical examination revealed mild to moderate effusion, tenderness along the medial joint line, and possible internal derangement.  The physician found no evidence of ligamentous instability.  In August 2009, a MRI of his left knee revealed evidence of a meniscus tear.  A September 2009 VA medical record noted the Veteran complained that his left knee "gave way" and he experienced pain and swelling; the record reflected the Veteran continued to have left knee symptoms and would be scheduled for surgery.

Prior to January 8, 2010, the Veteran's degenerative joint disease of the left knee manifested as x-ray evidence of degenerative joint disease, but no limitation of motion.  There is no objective medical evidence of record to indicate the Veteran's degenerative joint disease of the left knee manifested as x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations to warrant an increased, 20 percent, rating under Diagnostic Code 5010.  Additionally, there is no evidence of flexion limited to 30 degrees to warrant a 20 percent rating under Diagnostic Code 5260 or extension limited to 15 degrees to warrant a 20 percent rating under Diagnostic Code 5261.  As such, entitlement to an increased rating for left knee degenerative joint disease prior to January 8, 2010 is not warranted.  The 10 percent rating contemplated arthritis with painful motion.

Additionally, there is no objective medical evidence of record to warrant an increased rating under Diagnostic Code 5257 for the residuals of his left knee injury.  VA treatment records indicate that the Veteran experienced, at most, mild subluxation or lateral instability, with a single complaint that his knee "gave way" in July 2009, with evidence of mild to moderate effusion, and subjective complaints that his knee "gave way" in September 2009.  Further, physical evaluation in July 2009 revealed no ligamentous instability.  The record contains no objective medical evidence of moderate recurrent subluxation or lateral instability to warrant an increased, 20 percent rating.

The Board has considered whether the Veteran may be entitled to a separate compensable rating under Diagnostic Code 5258.  In November 2017, the Court of Appeals for Veterans Claims (Court) held that evaluation of a knee disability under Diagnostic Code 5257 or 5261 or both did not, as a matter of law, preclude separate evaluation of a meniscal disability of the same knee under Diagnostic Codes 5258 or 5259.  See Lyles v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1704.

Initially, the Board notes that Diagnostic Code 5259 is not applicable, as it contemplates meniscal disabilities after the semilunar cartilage is removed.  The Veteran had not undergone such surgery.

Diagnostic Code 5258 provides for a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The Board finds that the evidence does not support a separate compensable rating under Diagnostic Code 5258, as there was no objective, competent indication that the Veteran had frequent episodes of "locking," pain, and effusion into the joint.

As outlined above, the Veteran complained of pain in his left knee in June 2009.  However, physical evaluation revealed no effusion.  In July 2009, he reported that his knee "gave way," resulting in a large effusion.  Physical examination at the time revealed mild to moderate effusion and pain following the incident.  Again, in September 2009, the Veteran reported swelling and pain.  The treatment record noted that the Veteran's left knee meniscal tear continued to be symptomatic, and he would be scheduled for surgery.  The Veteran did not complain of episodes of "locking."  Although there is evidence the Veteran experienced a meniscal tear, there is no objective evidence to suggest he experienced frequent episodes of locking, pain, or effusion into the joint.  He reported pain and swelling, but only a single July 2009 medical record noted he had effusion.  The September 2009 VA treatment record noted his left knee meniscus tear remained symptomatic, but did not elaborate as to which symptoms the Veteran experienced.  Further, VA treatment records prior to January 8, 2010 do not reflect the Veteran ever reported symptoms of "locking."  As such, there is no objective medical evidence that the Veteran experienced frequent episodes of locking, pain, and effusion into the joint to warrant a separate compensable rating under Diagnostic Code 5258.

The Board considered the Veteran's multiple lay statements reporting that his knee experienced swelling and acknowledges his subjective reports of swelling.  However, the Board find the objective medical evidence of record showing no frequent episodes of "locking," pain, and effusion into the joint to be more probative than the Veteran's lay statements.  Prior to January 8, 2010, there is only one medical record documenting evidence of effusion - in July 2009, following an acute incident of the Veteran's knee giving way.  While the Veteran is competent to report the symptoms of his knee disability as he perceives them, he is not competent to diagnose those symptoms.  When describing his knee disability, the Veteran reported swelling and stiffness.  Joint swelling can come in many forms, such as effusion or edema.  Diagnostic Code 5258 explicitly refers to "effusion within the joint," which is the escape of fluid into a part or tissue.  Dorland's Illustrated Medical Dictionary, 595 (32nd ed. 2012).  There is no evidence the Veteran experienced frequent "locking" or effusion into the joint prior to January 8, 2010.  Accordingly, the Board finds that the weight of the medical evidence goes against a finding that he was entitled to a separate compensable rating under Diagnostic Code 5258.

The Board further finds that there is no basis for the assignment of ratings in excess of those upheld or awarded herein based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  The Court has recently held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  Although the Veteran claimed his knee was painful, physical evaluation in June 2009 revealed full range of motion.  Further, a VA treatment record dated July 2009, following a reported fall, reflected the Veteran experienced tenderness along the medial joint line, but did not report any other pain.

Accordingly, an increased rating greater than 10 percent for left knee osteoarthritis and an increased rating greater than 10 percent for residuals, left knee injury were not warranted prior to January 8, 2010.  As the preponderance of the evidence is against assignment of any higher ratings, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Left Knee Degenerative Joint Disease and Residuals, Left Knee Injury Effective May 1, 2010 through May 21, 2016

As noted above, on January 8, 2010, the Veteran underwent partial left lateral meniscectomy and chondroplasty to the lateral patella facet.  See VA treatment record dated January 2010.  Following his surgery, he was assigned a temporary disability rating for January 8, 2010 through May 1, 2010 for convalescence under 38 C.F.R. § 4.30.  Because the Veteran was assigned a temporary total disability rating during this period, no higher rating is available.  Therefore, no further discussion of this period is needed.  Following expiration of the total rating, the two prior 10 percent ratings discussed above were reinstated. 

In April 2010, the Veteran was afforded a VA examination to evaluate the severity of his left knee disabilities.  He reported that, following surgery, his knee did not swell as much and had not locked up recently.  Physical examination revealed crepitus, but no snapping or popping, no instability, no meniscus locking, effusion, or dislocation.  Range of motion testing reflected he had flexion to 140 degrees with objective evidence of pain, and full extension.  There was objective evidence of pain following repetitive motion, but no additional loss of range of motion or additional limitations.

A July 2010 VA treatment record noted the Veteran's left knee had no swelling, redness, or increased heat; however, he continued to walk with a stiff gait and a limp.

The Veteran was afforded a second VA examination to evaluate the severity of his left knee disabilities in December 2010.  The Veteran reported using a cane at home, but he was walking without assistive devices during the examination.  Physical examination revealed evidence of crepitus, trace warmth, minimal swelling, and subpatellar tenderness; however there was no evidence of clicks or snaps, grinding, or instability.  Further there was no evidence of locking, effusion, or dislocation of the meniscus.  Range of motion testing reflected he had flexion to 130 degrees with pain and normal extension.  Repetitive motion testing revealed objective evidence of pain, but no additional limitation of motion.  There was no evidence of ankylosis.

In May 2012, the Veteran again presented with complaints of chronic knee pain.  Physical evaluation revealed no swelling and full flexion.  X-rays taken at the time showed some degenerative joint disease and a small subchondral cyst.  A MRI report from May 2012 noted he had a complex tear of the lateral meniscus into the posterior horn, with evidence suggesting a flipped fragment, extensive bony edema throughout the lateral femoral condyle and lateral tibial plateau, possible contusion/nondisplaced plateau fracture; and moderate nonspecific knee joint effusion.  In July 2012, the Veteran complained that his left knee would occasionally lock when walking or stepping, which was accompanied by intense pain.  He reported having to "shake the knee out" to regain mobility.  He also complained of intermittent swelling.  Physical examination revealed crepitus, full range of motion with flexion, and no muscle atrophy, no effusion, and no lateral collateral ligament or medial collateral ligament laxity.  Anterior drawer, posterior drawer, and Lachman's tests for instability were also negative.

X-rays from February 2014 reflected degenerative changes and a small effusion in the left knee.  In March 2014, the Veteran complained that the left knee swelled and locked frequently.  A MRI report from the time reflected a tear and maceration of the lateral meniscus with displacement from the midline; marked degenerative change of the joint surface of the lateral tibial plateau and lateral femoral condyle; and edema in the lateral tibial plateau and medial tibial plateau.

An April 2016 x-ray report noted the Veteran had degenerative joint disease of his left knee but there was no evidence of erosion mass, fracture, or effusion.

From May 1, 2010 through May 21, 2016, there was no objective medical evidence the Veteran's left knee osteoarthritis manifested as limitation of motion to a compensable degree to warrant an increased, 20 percent rating.  The December 2010 VA examination noted the Veteran had flexion to 130 degrees with pain and full range of motion on extension.  This is nowhere near limitation of flexion to 30 degrees to warrant an increased, 20 percent rating under Diagnostic Code 5260.  Further, VA treatment records from May 2012 and July 2012 noted the Veteran had full range of motion with flexion.  Additionally, there is no evidence the Veteran's left knee osteoarthritis manifested as limitation of extension to 15 degrees to warrant an increased, 20 percent, rating.  Range of motion testing has consistently reflected he had full range of motion on extension.

The Board notes that the Veteran's residuals, left knee injury, were reclassified under Diagnostic Code 5259 for symptomatic removal of the semilunar cartilage.  This is a static, 10 percent rating.  No higher evaluation is available under this diagnostic code.  The Board has considered evaluating the Veteran's service-connected left knee disability under Diagnostic Code 5258.  However, Diagnostic Code 5259 contemplates meniscus disabilities that remain symptomatic after surgery.  The Veteran underwent a partial left lateral meniscectomy in January 2010.  Moreover, the Board finds that to assign compensable evaluations under both Diagnostic Codes 5258 and 5259 would constitute pyramiding, as the symptoms related to the Veteran's left knee, to include pain, effusion, and locking, were already compensated under Diagnostic Code 5259.

The Board has also considered whether the Veteran was entitled to a separate, compensable rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  However, the April 2010 and December 2010 VA examinations found no evidence of instability.  Furthermore, the July 2012 VA treatment record found negative results on ligamentous testing.  The medical evidence of record does not reflect the Veteran complained of "giving way" or other symptoms of instability between May 1, 2010 and May 21, 2016.  Thus, the Board concludes that a separate rating under Diagnostic Code 5257 is not applicable.  38 C.F.R. § 4.71a; see generally VAOPGCPREC 23-97.

The Board further finds that there is no basis for the assignment of ratings in excess of those upheld or awarded herein based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  The Court has recently held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  The April 2010 and December 2010 VA examinations noted no additional pain or loss of range of motion after repetitive use.  Furthermore, the Veteran's left knee consistently demonstrated full range of motion throughout the period at issue.
Accordingly, an increased rating greater than 10 percent for left knee osteoarthritis and an increased rating greater than 10 percent for residuals, left knee injury were not warranted between May 1, 2010 and May 21, 2016.  As the preponderance of the evidence is against assignment of any higher ratings, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Meniscal Tear and Osteoarthritis, Left Knee Effective May 21, 2016

As noted above, in a March 2017 rating decision, the RO combined the Veteran's separate 10 percent disability ratings for left knee osteoarthritis and residuals, left knee injury, into a single, 30 percent rating under Diagnostic Codes 5010-5261.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2017).

Diagnostic Code 5261 addresses limitation of extension.  A 30 percent disability rating is awarded when extension of the knee is limited to 20 degrees.  A higher, 40 or 50 percent rating, will be granted when there is limitation of extension to 30 degrees or 45 degrees, respectively.

The Veteran was afforded a VA examination to address the severity of his left knee disability in May 2016.  The Veteran reported constant, stabbing and aching pain and pressure, locking, stiffness, and swelling.  He also reported that the pain worsened during cold weather and prolonged walking or standing, that his knee would occasionally buckle when walking or standing up, and flare-ups of increased pain occurred once a week.  Range of motion testing revealed flexion of 15 degrees to 110 degrees, and extension of 110 degrees to 15 degrees.  Range of motion after repetitive use testing reflected flexion of 20 to 100 degrees, and extension of 100 to 20 degrees.  The examiner noted the examination was not being conducted during a flare up, but the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare ups, and pain, weakness, fatigability, or incoordination did not significantly limit his functional ability during flare ups.  There was no evidence of ankylosis, recurrent subluxation, or lateral instability.  The examiner noted the Veteran had a meniscal tear with frequent episodes of "locking" and pain, but he did not have a history of recurrent effusion.

The medical evidence indicates that, at worst, the Veteran had limitation of extension to 20 degrees after repetitive use testing.  Accordingly, an increased, 30 percent, rating under Diagnostic Code 5261 for limitation of extension to 30 degrees, is not warranted.  With regard to limitation of flexion under Diagnostic Code 5260, to warrant a separate, compensable evaluation, there would need to be evidence of limitation of flexion to 45 degrees.  The May 2016 VA examination showed his left knee, at worst, had limitation of flexion to 100 degrees after repetitive use testing.  As such, the medical evidence does not demonstrate that the Veteran had limitation of flexion to 45 degrees to warrant a separate, compensable evaluation.

Thus, any evaluation greater than 30 percent is not warranted under Diagnostic Code 5261.  In addition, as flexion and extension of the knees have not been shown to have been limited to 45 and 30 degrees even with consideration of painful motion, separate ratings for limitation of flexion and extension of the knees are not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261, respectively; VAOPGCPREC 9-2004 (Sept. 17, 2004).

There is no evidence of ankylosis.  Accordingly, an evaluation under Diagnostic Code 5256 is not warranted.

The Board has also considered whether the Veteran would be entitled to separate, compensable under diagnostic code 5257 for recurrent subluxation or lateral instability.  Although the Veteran reported that his knee occasionally buckled when walking or standing up, the May 2016 examiner found no history of recurrent subluxation or lateral instability.  Furthermore, the Veteran's VA treatment records do not indicate he has ever been diagnosed with recurrent subluxation or lateral instability.  The Board acknowledges the Veteran's reports of instability or buckling.  However, the Board considers the determination as to the existence and severity of knee recurrent subluxation or lateral instability beyond its own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's lay reports of instability of the knees are also not competent evidence, although the Veteran's observed symptoms may be useful to an expert in evaluating the Veteran's condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The medical professionals in this case have the requisite medical expertise to render significantly probative opinions as to the existence of recurrent subluxation and lateral instability of the left knee.  As there is no objective medical evidence reflecting the Veteran has recurrent subluxation or lateral instability of the left knee, the Board concludes that a separate rating under Diagnostic Code 5257 is not applicable.  38 C.F.R. § 4.71a; see generally VAOPGCPREC 23-97.

Finally, the Board considered whether the Veteran is entitled to a separate, 20 percent evaluation under Diagnostic Code 5258 or 5259.  The Board finds that a separate evaluation under Diagnostic Code 5258 is warranted.  The May 2016 examiner noted the Veteran had a meniscal tear that manifested as frequent "locking" and pain.  Although there is no evidence the Veteran experienced frequent effusion into the joint, the Board finds that evidence of a meniscal tear with frequent "locking" and pain is sufficient evidence to warrant a separate, 20 percent evaluation under Diagnostic Code 5258 effective May 21, 2016.

Additionally, the Board has considered evaluating the Veteran's left knee disability under Diagnostic Code 5259.  However, the Board notes that the Veteran is entitled to a higher rating under Diagnostic Code 5258, as 10 percent is the maximum evaluation allowed under Diagnostic Code 5259.  Moreover, the Board finds that to assign compensable evaluations under both Diagnostic Codes 5258 and 5259 would constitute pyramiding, as the symptoms related to the Veteran's left knee, to include pain, effusion, and locking, are already compensated under Diagnostic Code 5258.  38 C.F.R. § 4.14 (2017).  As such, an increased or separate compensable evaluation is not warranted under Diagnostic Code 5259.

The Board further finds that there is no basis for the assignment of ratings in excess of those upheld or awarded herein based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  The Court has recently held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  During the May 2016 examination, the Veteran reported increased pain approximately once a week during flare ups, but no additional functional loss.

In summary, effective May 21, 2016, the Board finds the preponderance of the evidence is against the claim for an increased evaluation greater than 30 percent for service-connected osteoarthritis and meniscal tear, left knee.  However, the evidence supports the grant of a separate 20 percent evaluation, and no more, under Diagnostic Code 5258 effective May 21, 2016.  The benefit of the doubt rule enunciated in 38 U.S.C. § 5107(b) is not for application as there is not an approximate balance of evidence. See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Cervical Spine Disability

The Veteran's cervical spine disability is rated as 60 percent disabling under Diagnostic Code 5243 prior to February 21, 2017, and 20 percent disabling thereafter.

Prior to February 21, 2017

The Veteran asserts that his cervical spine disability with neurological symptoms is more severe than reflected by his 60 percent disability rating.

The Veteran was initially rated for degenerative disc disease of the cervical spine under Diagnostic Codes 5290-5293 for intervertebral disc syndrome in January 1997.  At the time, Diagnostic Code 5290 was applicable to limitation of motion of the cervical spine, and Diagnostic Code 5293 was applicable to intervertebral disc syndrome.  Subsequently, the criteria for rating spine disabilities were changed, and all such disorders are rated under the general rating formula for diseases and injuries of the spine.  The diagnostic codes were renumbered and the Veteran's disability is now rated under Diagnostic Code 5243 applicable to intervertebral disc syndrome.

Diagnostic Code 5243 can be rated under either the formula for rating intervertebral disc syndrome based on incapacitating episodes, or under the general rating formula for diseases and injuries of the spine.  Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, a maximum, 60 percent, rating is assigned when there is evidence of intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Initially, the Board notes that the Veteran is already in receipt of a 60 percent disability rating for his cervical spine disability rated under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  As noted above, this is the maximum rating a veteran can receive under this rating formula.  Thus, the only way the Veteran could receive an increased rating greater than 60 percent, is if he were eligible for a higher rating under the general rating formula for diseases and injuries of the spine.

Under the general rating formula, the Veteran would be entitled to an increased, 100 percent, rating if there were evidence of unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Place V, General Rating Formula for Diseases and Injuries of the Spine.

After a full review of the record, the Board finds that a rating in excess of 60 percent prior to February 21, 2017 for the Veteran's service-connected cervical spine disability is not warranted.

A June 2009 MRI report indicated the Veteran had continued straightening of his cervical spine curvature.  An August 2009 VA treatment record recorded the Veteran's cervical spine range of motion as flexion to 10 degrees, with radiating pain, extension to 2 degrees, with radiating pain, right lateral rotation to 13 degrees, with radiating pain, and left lateral rotation to 14 degrees, with radiating pain.  The record also notes the Veteran had some forward cervical spine alignment with slightly forward shoulders.  A September 2009 VA treatment record noted the Veteran had limited lateral movement in the cervical spine, but did not record the results of range of motion testing.  However, the record did note the Veteran had diminished reflexes in the bilateral upper extremities and no muscle atrophy.  An October 2009 VA treatment record recorded the Veteran's cervical spine range of motion as flexion to 8 degrees, extension to 14 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 16 degrees.

The Veteran was afforded a VA examination in April 2010 to evaluate the severity of his cervical spine disability.  He reported constant neck pain and loss of range of motion.  He additionally reported he could no longer drive due to his limited range of motion, and lifting heavy objects caused increased neck pain.  He did not report any flare ups, but did report fatigue, decreased motion, stiffness, weakness, muscle spasms, sharp pain, and tingling down his bilateral upper extremities.  Physical examination revealed normal spinal curvature, muscle spasm, guarding, painful motion, and tenderness, but no ankylosis, muscle atrophy, or weakness.  Neurological assessment reflected decreased sensation to light touch in his left upper extremity ring and little finger, and loss of sensation to light touch in his right upper extremity little finger, with decreased sensitivity to light tough in the right ring finger; other neurological tests were normal.  Range of motion testing revealed flexion to 40 degrees, extension to 35 degrees, left and right lateral flexion to 40 degrees, and left and right lateral rotation to 80 degrees without objective evidence of pain.  Repetitive use testing indicated objective evidence of pain, but no additional limitations or loss of range of motion.

In June 2010, the Veteran sought treatment for his cervical spine disability.  The treatment record noted the Veteran's range of motion was flexion to 20 degrees with pain, extension to 14 degrees with pain, left lateral rotation to 12 degrees with pain, and right lateral rotation to 25 degrees with pain without pain.  After traction, the Veteran's range of motion was recorded as flexion to 15 degrees, extension to 15 degrees, right lateral rotation to 21 degrees, and left lateral rotation to 26 degrees.

Although the Veteran reported tingling in his upper extremities, a July 2010 nerve conduction study was normal with no evidence of radiculopathy.

In December 2010, the Veteran was afforded a second VA examination to determine the severity of his cervical spine.  Physical examination and diagnostic testing revealed the same results as the April 2010 examination.

The Veteran was afforded another VA examination to evaluate the severity of his cervical spine disability in April 2016.  The Veteran reported daily pain, stiffness, and lack of endurance, but did not report weakness, fatigue, or experiencing flare ups.  Range of motion testing reflected he had flexion to 40 degrees, extension to 25 degrees, right and left lateral flexion to 30 degrees, right lateral rotation to 50 degrees, and left lateral rotation to 60 degrees; the examiner noted his range of motion was guarded due to pain.  Repetitive use testing revealed the following results: flexion to 35 degrees, extension to 25 degrees, right and left lateral flexion to 30 degrees, right lateral rotation to 50 degrees, and left lateral rotation to 55 degrees.  Physical examination revealed guarding and localized tenderness not resulting in abnormal gait or abnormal spinal contour, no muscle spasm, and no ankylosis.  Neurological testing was normal.

The record does not reflect that at any time during the period prior to February 21, 2017, the Veteran had anklyosis of the entire spine to warrant an increased, 100 percent rating.  The April 2010, December 2010, and April 2016 VA examiners found no evidence of cervical spine ankylosis.  The medical evidence demonstrates that prior to February 21, 2017, at most, the Veteran would be entitled to a 40 percent disability rating under the general formula for forward flexion of the cervical spine 15 degrees or less, as demonstrated by range of motion testing in June 2010.

In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected cervical spine disability is not warranted on the basis of functional loss due to pain for the period on appeal.  The Veteran's symptoms are contemplated by the 60 percent rating assigned.

Accordingly, entitlement to an increased rating greater than 60 percent for a cervical spine disability is not warranted.  As the preponderance of the evidence is against assignment of any higher ratings, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Effective February 21, 2017

In a March 2017 rating decision, the RO split the Veteran's cervical spine disability and assigned separate, compensable ratings for right and left upper extremity radiculopathy effective February 21, 2017, to better compensate him for his neurological symptoms.  He is now in receipt of a 20 percent disability rating for his cervical spine disability under Diagnostic Code 5243, a 40 percent disability rating for radiculopathy, right arm (dominant), and a 30 percent disability rating for radiculopathy, left arm.  This resulted in an overall increase in the evaluation assigned for the Veteran's cervical spine and bilateral upper extremity disabilities.  Although the Veteran had been in receipt of his cervical spine disability rating for more than 20 years, this action increased the Veteran's overall combined disability rating, and is thus of no prejudice to the Veteran.  Entitlement to an increased rating for right and left upper extremity radiculopathy will be discussed further below.

The Veteran was afforded a VA examination to determine the severity of his cervical spine disability on February 21, 2017.  The Veteran reported flare ups manifesting as increased pain and "electrical shocks" into his arms that incapacitate him for several minutes to an hour approximately once a week.  He also reported pain, weakness with lifting and reaching, incoordination, decreased sensation in the upper extremities, and decreased ability to handle small objects or perform fine movements.  Range of motion testing demonstrated flexion to 30 degrees, extension to 30 degrees, right and left lateral flexion to 15 degrees, right lateral rotation to 50 degrees, and left lateral rotation to 45 degrees.  The examiner noted that pain resulted in functional loss.  Repetitive use testing revealed no additional limitation of motion after three repetitions.  The examiner noted that pain significantly limited the Veteran's functional ability with repeated use over a period of time and during flare ups.  Physical evaluation reflected the Veteran had muscle spasm that resulted in abnormal gait or spinal contour, tenderness not resulting in abnormal gait or spinal contour, guarding resulting in abnormal gait or spinal contour, and no ankylosis.  The Veteran's intervertebral disc syndrome did not result in acute signs and symptoms that required bed rest prescribed by a physician in the past 12 months.

The record does not reflect the Veteran's cervical spine disability warrants an increased rating greater than 20 percent effective February 21, 2017.  There is no evidence to suggest the Veteran's cervical spine disability manifested as limitation of forward flexion 15 degrees or less, or as favorable ankylosis of the entire cervical spine.  As outlined above, the February 2017 VA examiner found no evidence of ankylosis and range of motion testing reflected the Veteran had forward flexion to 30 degrees.

The Board notes that the Veteran has argued he sustained an occupational injury in August 2016 that aggravated his service-connected cervical spine disability.  However, the August 2016 medical evaluation conducted following his occupational injury indicates the Veteran did not report any neck pain.  Further, physical examination of the Veteran's neck was normal.  As such, there is no evidence to suggest the August 2016 occupational injury aggravated his service-connected cervical spine disability.  Regardless, this rating is based on the results of the 2017 VA examination, so to the extent he believes his condition had worsened after the injury, that would have been reflected in the results six months later.

In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected cervical spine disability is not warranted on the basis of functional loss due to pain for the period on appeal.  Although the VA examiner noted pain caused functional loss after repeated use over time and during flare ups, there was no evidence fatigability, incoordination, or weakness.  The Veteran's symptoms are contemplated by the 20 percent rating assigned.

Accordingly, entitlement to an increased rating greater than 20 percent for a cervical spine disability is not warranted.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Right and Left Upper Extremity Radiculopathy

As discussed above, in a March 2017 rating decision, the RO granted separate disability ratings for right and left upper extremity radiculopathy effective February 21, 2017 in order to increase the Veteran's overall combined disability rating.  The Veteran's right arm (dominant) radiculopathy is rated as 40 percent disabling under Diagnostic Code 8511.  Additionally, he is in receipt of a separate 30 percent rating for left arm radiculopathy under Diagnostic Code 8511.

After a complete review of the medical records, the Board finds that the Veteran's right and left upper extremity radiculopathy manifested with symptoms comparable to moderate, incomplete paralysis of the middle radicular group.

In February 2017, the Veteran was afforded a VA examination to evaluate his cervical spine and any associated neurological symptoms.  Muscle strength and sensory testing revealed decreased strength and sensation in the Veteran's left upper extremity.  However, the examiner noted "the left forearm and hand sensory loss is affected by the elbow fractures and surgeries, overlapping possible findings of the cervical spine."  Neurological testing revealed the Veteran had no constant pain bilaterally, moderate intermittent pain bilaterally, moderate paresthesias and/or dysesthesias bilaterally, and moderate numbness bilaterally due to involvement of the C7 nerve root.

There is no evidence that the Veteran experienced involvement of any nerve group other than the middle radicular group.  As such, a rating under a different diagnostic code is not warranted.  The Board finds that the February 2017 VA examination is the most probative evidence of record as it best represents the Veteran's disability picture.  That examination established that the Veteran's right and left upper extremity radiculopathy were best characterized by symptoms comparable to moderate incomplete paralysis of the middle radicular group.

Diagnostic Code 8511 provides a 40 percent rating for moderate, incomplete paralysis of the middle radicular group in the dominant hand, and a 30 percent evaluation for moderate, incomplete paralysis of the middle radicular group in the minor hand.  The record establishes that the Veteran is right handed.  An increased, 50 percent or 40 percent disability rating for right and left upper extremity radiculopathy, respectively, is not warranted unless there is evidence of severe, incomplete paralysis of the middle radicular group.  There is no evidence to suggest that the Veteran's incomplete paralysis of the middle radicular group is severe.

As such, entitlement to ratings in excess of 40 percent for right arm (dominant) radiculopathy and in excess of 30 percent for left arm radiculopathy, are not warranted.  As the preponderance of the evidence is against assignment of any higher ratings, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

TDIU

The Veteran contends that the combination of his service-connected disabilities make him totally unemployable.  VA will grant TDIU benefits when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

Under 38 C.F.R. § 4.16(a), if there is only one service-connected disability, the disability must be rated at 60 percent or more to qualify for schedular TDIU.  If there are two or more service-connected disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2017).  At the time of his appeal, the Veteran was service connected for degenerative disc disease, cervical spine with complaint of pain (rated as 60 percent disabling), left knee degenerative joint disease (rated as 10 percent disabling), and residuals, left knee injury (rated as 10 percent disabling), for a combined evaluation of 70 percent.  In an October 2011 rating decision, the Veteran was granted service connection for right knee degenerative joint disease and chondromalacia patella (rated as 10 percent disabling), for a new combined total of 80 percent.  The RO granted service connection for left lower extremity radiculopathy (rated as 20 percent disabling), right lower extremity radiculopathy (rated as 20 percent disabling), and degenerative arthritis with degenerative disc disease lumbar spine (rated as 20 percent disabling), for a new combined total of 90 percent in March 2017.  In a later March 2017 rating decision, the RO split the Veteran's service-connected cervical spine disability (now rated as 20 percent disabling) and granted a 40 percent disability rating for right arm (dominant) radiculopathy and a 30 percent disability rating for left arm radiculopathy, resulting in a combined evaluation of 100 percent.  As such, the Veteran has met the threshold for the entire period on appeal.

Initially, the Board notes that the Veteran was assigned a 100 percent total disability rating effective February 21, 2017.  However, as the 100 percent rating does not encompass the entire period on appeal, the Board will determine whether the Veteran was entitled to a TDIU prior to February 21, 2017, excluding any temporary 100 percent disability ratings for a period of convalescence.

On his November 2009 claim for a TDIU, the Veteran reported:

"the reason for this application is that I cannot maintain meaningful employment.  I have been applying for a regular job since June of 2009 and usually do not hear anything back or on them but I have a few 'Thank you for applying but you do not meet our requirements' notices."

Information from the Veteran's former employer indicated he left his position in October 2009 after his assignment ended.  The Veteran submitted several rejection notices he received from job applications in August, October, and November 2009.

The Veteran was afforded a VA examination in April 2010.  During that examination he reported that he had been unemployed for less than one year, and that he was fired from Microsoft due to his mood and attitude.  He also reported he could not find another job due to the economy.  The examiner opined that it was likely true that the Veteran's mental health condition limited his ability to work at any type of job, but his other medical conditions did not affect his employability.  The Board notes that the Veteran is not service connected for any psychiatric disability.

The Veteran was afforded another VA examination in December 2010 to determine the etiology of his right knee and lumbar spine disabilities.  The examiner opined that his lumbar pain would likely limit his ability to do jobs requiring repetitive lifting and bending, but would have no significant effects on his occupation.  The December 2010 examiner also opined that the Veteran's left and right knee disabilities would have significant effects on his usual occupation as an accountant, but did not provide any rationale as to how his knee disabilities would impact his ability to be an accountant or what those "significant effects" were.

The Veteran was afforded a VA examination in May 2016 to evaluate the severity of his left knee and cervical spine disabilities.  The examiner opined his left knee disability would limit standing and walking, and his cervical spine disability would limit driving and lifting any more than 20 pounds.

In February 2017, the Veteran was afforded a VA examination to evaluate the severity of his service-connected cervical and thoracolumbar spine disabilities.  The examiner opined that his lumbar spine disability would interfere with activities involving bending, stooping, squatting, kneeling, and lifting; his cervical spine disability would prevent the Veteran from climbing ladders or scaffolds.  The examiner also noted that his bilateral upper extremity radiculopathy would decrease his ability to handle small objects or perform fine movements.
There is no evidence of record to demonstrate the Veteran's service-connected disabilities render him totally unemployable, either individually or combined.  Although his bilateral knee, cervical spine, and thoracolumbar spine disabilities limit his ability to do manual labor, the record reflects that the Veteran is capable of performing light or sedentary work and has experience and training in such.

The Veteran reported that he received bachelor's degrees in accounting and management information systems.  Medical records from the Social Security Agency indicate he reported working as an accountant until October 2009.  The Veteran reported that in his position as an accountant, he did not walk, stand, climb, stoop, kneel, crouch, crawl, handle large objects, reach, lift, or carry anything.  See Work History Report-Form SSA-3369-BK dated April 2010.  Further, the Veteran was employed in a manual labor position from November 2014 through August 2016, when he sustained an occupational injury and began collecting workers compensation benefits.  See Request for Employment Information in Connection with Claim for Disability Benefits dated November 2016.  The Veteran completed a four year university degree and was employed as an accountant prior to taking a manual labor position in November 2014.  There is simply no evidence of record to demonstrate that the Veteran's service-connected disabilities render him unable to do light or sedentary work, including returning to his previous position as an accountant.  In fact, the Veteran has claimed that the economy is the reason he could not find employment as an accountant, as opposed to any of his service-connected disabilities.

The Board finds that the evidence does not demonstrate that his service-connected disabilities cause him to be unable to secure or follow a substantially gainful occupation, consistent with his education and work experience.  He remains capable to sedentary work, and has experience and training in such.  His service-connected disabilities would affect positons involving physical activities such as walking, lifting, stooping, climbing, etc. - none of which apply to a sedentary position such as an accountant.  This is consistent with the conclusion of the Social Security Administration, even after they considered nonservice-connected conditions.



ORDER

Entitlement to an increased rating greater than 10 percent prior to January 8, 2010 for left knee degenerative joint disease; and 10 percent disabling from May 1, 2010 through May 21, 2016, is denied.

Entitlement to an increased rating greater than 10 percent prior to January 8, 2010 for residuals, left knee injury; and 10 percent disabling from May 1, 2010 through May 21, 2016, is denied.

Entitlement to an increased rating greater than 30 percent effective May 21, 2016 for osteoarthritis and meniscal tear, left knee (previously rated as separate 10 percent evaluations for left knee injury and left knee degenerative joint disease), is denied.

Entitlement to an initial rating of 20 percent for meniscal tear, left knee, effective May 21, 2016, is granted, subject to the rules and regulations governing monetary awards.

Entitlement to an increased rating greater than 60 percent prior to February 21, 2017 for degenerative disc disease, cervical spine with complaint of pain, is denied.

Entitlement to an increased rating greater than 20 percent effective February 21, 2017 for degenerative disc disease, cervical spine, is denied.

Entitlement to an initial rating greater than 40 percent for radiculopathy, right (dominant) arm, middle radicular group is denied.

Entitlement ton an initial rating greater than 30 percent for radiculopathy, left arm, middle radicular group is denied.



	(CONTINUED ON NEXT PAGE)

ORDER (Continued)

Entitlement to a TDIU is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


